Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of June 22, 2021 has been received and entered.  With the entry of the amendment, claim 15 is canceled, claims 13-14 are withdrawn, and claims 1-12 and 16-21 (including new claims 20 and 21) are pending for examination.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 and 16-19, and Species A: reducing agent of formaldehyde and Species B: copper plating bath in the reply filed on April 16, 2021 is acknowledged.

Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 16, 2021.

Specification
The objection to the disclosure because figure 4 should be discussed in the Detailed Description of the Invention section is withdrawn due to the amendment of June 22, 2021 providing this correction.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, part (d), has a “comparing” step, but there is no clarification as to how the comparing is provided, where one could simply look at the data of (b) or (c) and look at the other reference set and look at any similarities or differences between the two for determining total amount of sulphur.  For the purpose of examination, it is understood that any comparing of any type used in a determination of the total amount of Sulphur will meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.  Additionally, as worded part (d) has comparing step (b) current data of current values during the decaying with simply an anodic oxidation current obtained from a reference sample, where this reference current does not have to be during a decaying over time, so it is confusing what comparison is actually intended to be made.  
Claim 2, as worded as to the amount of no more than 50 volume % of the measuring sample being the metal or metal alloy plating bath, this would include having zero amount being the metal or metal alloy plating bath.  Since a sample is to be tested, is understood for the purpose of examination, that a sample of some size is provided, but applicant should clarify what is intended, without adding new matter.  Furthermore, 
Claim 20, line 1, “step (D)” is referred to, however claim 1 has “step (d)” not “step (D)”.  It is unclear if step (d) is intended to be referred to, or some other step. For the purpose of examination, it is understood that step (d) of claim 1 is referred to, but applicant should clarify what is intended, without adding new matter.  Furthermore, claim 20 refers to increasing or decreasing the concentration of Sulphur in the metal plating bath, but there is no connection between step (d) as claimed in claim 1 and the actions of claim 20 so it is unclear what is intended.  Is the Sulphur increasing/decreasing in response to the determination of step (d) or is it provided for some other reason (such as an automatic addition at a particular time sequence, etc.)?  For the purpose of examination, either is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.  Additionally, simply “the metal plating bath” is referred to? Does this mean only a “metal” plating bath is used or is the “metal or metal alloy plating bath” of claim 1 referred to?  For the purpose of examination, either is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter. 
Claim 21, lines 2-3, “the time specific anodic oxidation current” lacks antecedent basis. Is this the current values of step (b) of claim 1?  And would this thus be inclusive 
The dependent claims do not cure all the defects of the claims from which they depend and are therefore also rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites the abstract idea of step (d) comparing the current data obtained in step (b) or the process current data obtained in step (c) with data or processed data, respectively, of at least one reference oxidation current obtained from a reference sample comprising a reference total amount of said Sulphur containing compounds for determining a total amount of Sulphur containing compounds in the metal or metal alloy plating bath. This comparing in step (d) can be an abstract idea in the form of a mental process, where the comparing would have evaluation, judgement, etc. that can be practically performed by the human mind, where one could simply look at the data of (b) or (c) and look at the other reference set and look at any similarities or differences between the two to determine the amount of Sulphur using the human mind. This judicial exception is not integrated into a practical application because while there are physical actions in steps (a) and (b) 
	Claims 2-11 and 16-19 would also be rejected under 35 USC 101 for the same reasons as claim 1, where the additional features of these claims would merely give features of the data gathering requirements, such as providing the bath features or measurement features.
	Claim 12 would also be rejected under 35 USC 101 for the same reasons as claim 1, where in claim 12 the addition step (e) features would give a further abstract idea limitation, with a mental process, where the amount would be determinable by a mental process.
	Claim 20 has additional steps of increasing or decreasing the concentration of the Sulphur containing compounds in the plating bath, giving a further action step, however, there is no requirement or connection between this increasing or decreasing and the other features of step (d), and therefore, this could be activity that occurs as part of the data gathering process, such as build up of Sulphur compounds in the bath before the monitoring that are to be measured by the claimed process and so would also be rejected under 35 USC 101 for the same reasons as claim 1.
	Claim 21 would also be rejected under 35 USC 101 for the same reasons as claim 1, since the measurement determination features would give be those that could be performed by the human mind giving a further abstract idea limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1, 3, 4, 6, 7, 9-12, 16, 17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 2012-177658 (hereinafter ‘658).
**** Please note Japan 2012-177658 provided on the IDS of 5/8/2018, and a machine translation was provided with the April 6, 2021 Office Action and used here***
Claim 1:  ‘658 teaches a method for monitoring the total amount of Sulphur containing compounds in a metal plating bath (0012), where the Sulphur containing compounds can contain at least one Sulphur atom having an oxidation state below +6 (0035-0036).  The method includes (a) providing a measuring sample comprising the Sulphur containing compound and reducing agent that is obtained from the metal plating bath  (0029, 0039, 0040, 0058), (b) in a measuring unit comprising a working electrode that is contacted with the measuring sample, applying a constant potential to the working electrode (0059), where it would be understood that the reducing agent would be anodically oxidized at the working electrode in the presence of the Sulphur containing compound, thereby generating an anodic oxidation current (since reducing agent such a dimethyl amine borane or hydrazine, as in 0039, can be present, and corresponds to reducing agent described by applicant (pages 12-13 of specification) where the potential applied of 300 mV is in the range described by applicant (present claim 8, or at least be understood to be acceptably applied in this range given the voltage described), and current density within the claimed range (note present claim 9) shown as being provided (figure 2), the same anodic oxidation would be at least predictably 
Claim 3: it is understood that a reducing agent amount can be provided in the sample such that the measured anodic oxidation current is at least 1 mA/cm2, because as shown in figure 2 (note 0070), the measured solution can give readings above 1 mA/cm2 depending on the sample conditions, and, reducing agents amount would be selected as a range of reducing agent amounts of 0.01 to 1 mol/L would be provided (0039).  As to current value of at least 3 mA/cm2, while the tests only describe values approaching 2 mA/cm2, given that a variety of current values can be used with a variety of potential voltages and a range of reducing agent amounts can be used as discussed above, it would have been obvious to one of ordinary skill in the art to optimize the amount of reducing agent, potential values, giving current values to get the best results for reading values and plating, giving values in the claimed range. Note "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 4: ‘658 indicates that the reducing agent can be dimethyl amine borane (oxidizable nitrogen atom), hydrazine (oxidizable nitrogen atom), hypophosphorous acid (oxidizable phosphorus atom), for example (0039).
Claims 6, 16: ‘658 would indicate Sulphur compounds having at least one Sulphur atom with a less than +4 oxidation state or -2 to +2 oxidation state, note mercaptosuccinic acid, thiodiglycolic acid, etc. (0036).
Claim 7, 17: ‘658 would indicate that the working electrode can be gold or platinum, for example (0047).
Claim 9: ‘658 would indicate that resulting anodic oxidation current can be in a range of between 1 and 2 mA/cm2 (note figure 7 and 0070).
Claim 10: ‘658 describes in the example that the step (b) part can be carried out for a period to time, for example one minute (0059-0060), and is generally described for a certain period of time (0050).  It would have been obvious to optimize the amount of time for the specific sample used and as a result it would have been determined that the amount of time could also be in the range that would be greater than 100 seconds. Note "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 11: ‘658 describes in the example that the step (b) part can be carried out for a period to time, for example one minute (0059-0060), which would be in the range of “up to” 6 hours.

Claim 20: As to increasing or decreasing the amount of Sulphur containing compounds in the metal plating bath, ‘658 indicates how, for example, the amount of Sulphur containing compounds can be increased  in the metal plating bath based on the calculated amount of Sulphur containing compounds in the metal plating bath (if calculated amount is too low) (0064).
Claim 21: as to determining the total amount of Sulphur containing compounds in the measuring sample being determined by comparing the time specific anodic oxidation current of the measuring ample with a reference plot showing the time specific anodic oxidation currents against corresponding known relative concentrations of said Sulphur containing compounds, as discussed for claim 1 above, it would have been obvious to provide comparison of the measuring sample values with reference sample amounts/values (that is, with known relative concentrations) of the anodic oxidation .

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over ‘658 as applied to claims 1, 3, 4, 6-7, 9-12, 16, 17, 20 and 21 above, and further in view of Japan 2003-147540 (hereinafter ‘540).
*** Please Note: Japan 2003-147540 with a translation was provided with the IDS of June 13, 2020, and the documents provided with the IDS are used here .***
Claim 2: as to the measuring sample being  no more than 50 volume % plating bath, ‘658 indicates to remove material from the metal/metal alloy plating bath to provide a sample for testing (0040-0042, figure 1), but does not indicate to dilute, for example, the plating bath material in the measuring sample. However, ‘540 describes how it is desired to measure the concentration of a sulfur containing compound in a nickel electroless plating solution (0001), where ‘540 indicates that for testing the plaiting solution can be used or a diluted version of the plating solution (0006, 0012), where dilution can be in water or in material the same as the plating solution (so with reducing agent, etc.) (0012), where the method of testing can also use electrodes with potential difference measurements (0019) and readings can be correlated with values 
Claim 5: As to the amount of Sulphur containing compound as 2 ppm or less, it is indicted by ‘540 that a desirable amount in an electroless nickel plating solution is preferably 2 to 10 micromols/L (0010) and notes materials similar to that in ‘658 such as thiodiglycolic acid (note ‘658 at 0036 and ‘540 at 0009).  The Examine takes Official Notice that thiodiglycolic acid would have a mol. weight of approximately 92.1 g/mol, resulting in, for a range of 2-10 micromol/l, approx. 0.184 to 0.92 ppm of sulfur containing compound.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘658 to desirably have 2-10 micromol/l of sulfur containing compound in the plating bath as suggested by ‘540 as a desirable amount of sulfur containing compound, since both references indicated nickel electroless plating solutions with sulfur containing compound, and ‘540 indicates a desirable amount of sulfur containing compound.  .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ‘658 as applied to claims 1, 3, 4, 6-7, 9-12, 16, 17, 20 and 21 above, and further in view of Berzins et al (US 5112702).
Claim 8: ‘658 notes that an Ag/AgCl reference electrode can be used (0068) and a constant potential of 310 mV, for example (0071), but Berzins notes that potential can be conventionally calculated using an Hg/Hg2SO4 reference electrode (column 2, lines 55-65, column 3, line 45 to column 4, line 20, where Pt working electrodes can be Pd or gold plated, and while refers to cathode potential, still shows known use of Hg/Hg2SO4 for reference electrodes) with mV level constant potential (Table I).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘658 to use Hg/Hg2SO4 as suggested by Berzins as a reference electrode when using voltage ranges as described by ‘658 with an expectation of predictably acceptable results, since ‘658 indicates using constant potential of 310 mV, for example, and Berzins indicates that potential can also be conventionally provided with constant potential relative to an Hg/Hg2SO4 electrode.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ‘658 as applied to claims 1, 3, 4, 6-7, 9-12, 16, 17, 20 and 21 above, and further in view of Donner et al (US 2011/0221445).
Claims 18, 19: As to using the reducing agent of formaldehyde and the metal plating bath as a copper plating bath, ‘658 describes using a nickel electroless plating bath and reducing agents such as dimethylamine borane and hydrazine (0039).  However, Donner would indicate that electrode measuring with potential of a stabilizer additive concentration can be used for electroless solutions including where a fixed potential is applied for a period of time (abstract, 0017, 0031-0035), where the stabilizer can be a sulfur containing compound (0029) and the plating solution can be nickel or copper (0028) and described reducing agents can be formaldehyde or dimethylamine borane (0029), with examples of testing with a copper plating solution with formaldehyde (note 0061-0063) and nickel with hypophosphite (0080-0081).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘658 to also use the ‘658  process for electroless copper plating solutions with formaldehyde reducing agent as suggested by Donner with an expectation of providing further plating solutions that the process will work with, since ‘658 provides an electrode testing method using constant potential, and Donner indicates how along with nickel electroless plating solutions, electrodes to which constant potential can be applied can be similarly used for testing for amounts of sulfur containing additives in electroless copper plating solutions with formaldehyde reducing agent as well as electroless nickel plating solutions.

Response to Arguments
Applicant's arguments filed June 22, 2021 have been fully considered but they are not persuasive. 
(A) As to the 35 USC 112 rejections, note the rejections above provided as to the claims as now worded.
(B) As to the 35 USC 101 rejections, applicant has argued that claim 1 has been amended to clarify that the entire claim integrates the measurements and comparison to a practical application that cannot be done using the human mind.  However, no details are given as to what practical application that cannot be done with the human mind is provided.  Therefore, the rejection above, which notes the features of the claim 1 now provided, for example, as still providing an abstract idea that is not integrated into a practical application that cannot be done using the human mind is maintained.
(C) As to the 35 USC 103 rejections, applicant argues that ‘658 fails to suggest utilizing the decay of the anodic oxidation current, and while it discloses the presence of a reducing agent, there is nothing about anodic oxidation of the reducing agent, and discloses that upon adsorption on the working electrode an oxidation of the Sulphur containing compound occurs, where ‘658 shows a linear increase of charge quantity in figure 4 as opposed to figures 4 and 6 of the present invention, which show a negative slope, and thus ‘658 would not show oxidation of reducing agent and the figures of ‘658 would not show implicitly that such oxidation occurs.  Further as to claim 3, it is argued that the current is at least 3 mA/cm2, which distinguishes form ‘658 which directly determines the concentration of Sulphur containing compound by measuring the oxidation or reducing current of the Sulphur containing compound at the working electrode and the current is used below 2 mA/cm2.  As to claim 20, it is argued that ‘658 fails to disclose the features of this claim in concentration with the other features of 
The Examiner has reviewed these arguments, however, the rejection is maintained.  While ‘658 does not teach the reducing agent is anodically oxidized generating an anodic oxidation current, as discussed in the rejection above, reducing agent is provided that corresponds to that taught for use by applicant, voltage/potential is applied in the range taught by applicant, and current density within that taught for use by applicant is provided, the same anodic oxidation giving an anodic oxidation current is understood to be predictably and acceptably provided, since the same conditions for such current would be provided when using the same materials and conditions taught by applicant  and ‘658.  Furthermore, since the current flow is measured, it would be understood that the anodic oxidation current from such is measured to be at least included in the overall current measurement.  Similarly, as to measuring this current during decay, since ‘658 provides the potential over time and it would be at least suggested to measure over the time, the decay would be measured as it occurs over time as part of measuring the current flow.  It is noted that ‘658 refers to oxidation or adsorption of Sulphur containing compounds on the working electrode and a relation between the measured current and concentration of the Sulphur containing compound.  However, this is not prevented by the current claims.   Applicant’s own specification describes that it is understood that the Sulphur compounds exhibit high affinity for the working electrode’s surface and block the electrode surface to a certain extent (note page 8, lines 1-10 of the specification, paragraph 0047 of the published specification).  Therefore, it is confusing as to why figure 4 of ‘658 would be different than figures 4, 6 of applicant. Figures 4, 6 of applicant appear to be measurements with .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718